

115 HRES 565 IH: Expressing support for the recognition of October 9, 2017, as “World Post Day”.
U.S. House of Representatives
2017-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 565IN THE HOUSE OF REPRESENTATIVESOctober 10, 2017Mrs. Lawrence (for herself, Mr. Cummings, Mr. Connolly, Mr. Jordan, Ms. Jayapal, Mr. Hastings, Mr. Evans, Ms. Norton, Mr. Blumenauer, Mrs. Davis of California, Mr. Garamendi, Ms. Bass, Mr. Lawson of Florida, Mr. Lowenthal, Mr. Lynch, Mr. Johnson of Georgia, Mrs. Carolyn B. Maloney of New York, Mr. Conyers, Mr. Danny K. Davis of Illinois, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Brendan F. Boyle of Pennsylvania, and Ms. Moore) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the recognition of October 9, 2017, as World Post Day.
	
 Whereas October 9th of each year is recognized internationally as World Post Day to acknowledge the importance and contributions of postal services;
 Whereas the Universal Postal Congress first declared World Post Day in 1969; Whereas the United States is a founding member of the Universal Postal Union, which was established on October 9, 1874, to promote cooperation between postal services worldwide;
 Whereas postal services across the world play an essential role in the everyday lives of people and businesses;
 Whereas postal services work to ensure that all people have access to affordable communication and shipping services regardless of their income level or residence;
 Whereas the world’s postal services process and deliver over 327 billion letters and 7 billion packages annually, employing over 5 million staff;
 Whereas the United States Postal Service processes and delivers 47 percent of the world’s total mail volume;
 Whereas the United States Postal Service employs 508,908 career employees, 130,881 non-career employees, and over 113,000 United States veterans, who work diligently every day to serve the public;
 Whereas the United States Postal Service contributes to the lives of all Americans by providing fundamental and accessible services throughout the Nation, enabling American commerce, delivering crucial goods to individuals, and helping communities in times of need;
 Whereas the United States Postal Service delivers more mail to more addresses in a larger geographical area than any other post in the world, serving over 156 million addresses in every state, city, and town in the Nation;
 Whereas the United States Postal Service processed over 153 billion pieces of mail in 2016, including over 1 billion pieces of international mail;
 Whereas every person living in the United States and its territories has access to postal products and services and pays the same price for a First-Class postage stamp;
 Whereas the United States Postal Service supports businesses throughout the Nation and is central to the $1.4 trillion United States mailing industry, which employs over 7.5 million people;
 Whereas the United States Postal Service and United States Postal Inspection Service play a critical role in national security, enforcing over 200 Federal laws that safeguard the Nation’s mail; and
 Whereas the commemoration of World Post Day would acknowledge and reaffirm the commitment of the United States to its national postal service: Now, therefore, be it
	
 That the House of Representatives supports the recognition of World Post Day. 